 
 
Exhibit 10.44
 

 
 
AMENDMENT NO. 1
 
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND SCHEDULE
 

 
 
This Amendment No. 1 to Amended and Restated Loan and Security Agreement and
Schedule is made this 29th day of December 2017, by and between CRESTMARK BANK,
a  Michigan banking corporation, whose address is 5480 Corporate Drive, Suite
350, Troy,
 
Michigan 48098 ("Crestmark"), CLR ROASTERS, LLC, a Florida limited liability
company, whose chief executive office is located at 2131 N.W. 72nd Avenue,
Miami, FL 33122 ("Borrower"), and YOUNGEVITY INTERNATIONAL, INC. a Delaware
corporation, whose address is 2400 Boswell Rd., Chula Vista, CA 91914, STEPHAN
R. WALLACH, an individual with an address at 12 Spinnaker Way, Coronado, CA
92118 and DAVID BRISKIE, an individual with an address at 415 Hendricks Isle,
Fort Lauderdale, FL 33301 (collectively "Guarantor"). This Amendment No. 1
amends that certain Amended and Restated Loan and Security Agreement and
Schedule to Loan and Security Agreement executed November 16, 2017, as amended
from time to time (as amended, collectively the "Loan Agreement").
 
BACKGROUND:
 
The parties have executed the Loan Agreement and Collateral Documents; and
 
The Borrower and Guarantor are indebted and/or obligated to Crestmark without
offset or deduction pursuant to the Loan Agreement and the Collateral Documents
all of which are in full force and effect;
 
Borrower, Crestmark, and Guarantor, desire to modify and amend certain terms,
conditions, covenants and obligations contained in the Loan Agreement and the
Collateral Documents, including, but not limited to, increasing the Maximum
Amount.
 
Accordingly, the parties agree as follows:
 
1. INCORPORATION BY REFERENCE:
 
All definitions and terms used in the Loan Agreement and the Collateral
Documents are hereby incorporated in this Amendment No. 1.
 
2. AMENDMENT AND MODIFICATION TO LOAN AGREEMENT:
 
A. Section 2 of the Schedule to Loan and Security Agreement ("Schedule") is
hereby deleted in its entirety, and in lieu thereof, the following is inserted:
 
"2.            
LOAN; LOAN ADVANCES.
 
Advance Formula: Advances of the Loan may be measured against a percentage of
Eligible Accounts.
 
The Loan Amount may not exceed an amount which is the lesser of:
 
-1-

 
 
 
(a)            
Six Million Two Hundred Fifty Thousand and 00/100 Dollars
($6,250,000.00) ("Maximum Amount"); or
 
(b)            
the sum of:
 
(i)            
up to eighty-five percent (85%) of Eligible Accounts; plus
 
(ii)  
the lesser of One Million and 00/100 Dollars ($1,000,000.00) or fifty percent
(50%) of Eligible Inventory, excluding Espresso Inventory, as defined below, or
fifty percent (50%) of (i) above;
 
(iii)            
the lesser of Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) or seventy-five percent (75%) of Eligible Espresso
Inventory.
 
(subparagraphs (i) - (iii) are collectively the "Advance Formula").
 
Crestmark inits sole discretion may raise or lower any percentage advance rate
with respect to the Advance Formula.
 
"Eligible Accounts" means and includes those Accounts, unless otherwise approved
by Crestmark which:
 
(i)            
have been validly assigned to Crestmark;
 
(ii) 
strictly comply with all of Borrower's promises, warranties and representations
to Crestmark;
(iii) 
contain payment terms of not greater than sixty (60) days from the date of
invoice, with the exception of: (a) H&H Coffee Export
Group Corp. ("H&H"), which shall contain payment terms of not greater than one
hundred twenty (120) days from the date of invoice, and (b) Rothfos Corporation
("Rothfos"), which shall contain payment terms of not greater than ninety (90)
days from the date of invoice;
(iv)            
are not older than ninety (90) days from the date of invoice, with
 
the exception of: (a) H&H, which shall be not older than one hundred thirty five
(135) days from the date of invoice, and (b) Rothfos, which shall be not older
than one hundred five (105) days from the date of invoice ("Past Due Days"); and
 
(v) 
are invoiced no later than ten (10) days from the last date of service or sale.
 
Eligible Accounts shall not include the following:
 
(a) 
Accounts with respect to which the Account Debtor is an officer, employee or
agent of Borrower;
(b)            
Accounts with respect to which services or goods are placed on
 
consignment, guaranteed sale, or other terms by reason of which the payment by
the Account Debtor may be conditional;
(c)            
Accounts with respect to which the Account Debtor is not a
 
resident of the United States or Canada; provided, however, all
 
-2-

 
 
Accounts originating from the Province of Quebec shall be deemed ineligible;
 
(d) Accounts with respect to which the Account Debtor is the United States or
any department, agency or instrumentality of the United States; provided,
however, that an Account shall not be deemed ineligible by reason of this clause
(d) if the Borrower has completed all of the steps necessary, in the sole
opinion of Crestmark, to comply with the Federal Assignment of Claims Act of
1940 (31 U.S.C. Section 3727) with respect to such Account;
 
(e) Accounts with respect to which the Account Debtor is any state of the United
States or any city, town, municipality, county or division thereof, provided,
however, that an Account shall not be deemed ineligible by reason of this clause
(e) if the aggregate amount of such Accounts does not exceed five percent (5%)
of the total of Borrower's Accounts outstanding;
 
(f) Accounts with respect to which the Account Debtor is a subsidiary of,
related to, affiliated with, or has common shareholders, officers or directors
with Borrower;
 
(g) Accounts with respect to which Borrower is or becomes liable to the Account
Debtor for goods sold or services rendered by the Account Debtor to Borrower;
 
(h) those Accounts where Crestmark has notified Borrower that, in Crestmark's
sole discretion, the Account or Account Debtor is not acceptable to Crestmark;
 
(i) all of the Accounts owed by an Account Debtor who is the subject of a
bankruptcy, receivership or similar proceeding;
0)            
all of the Accounts owed by an Account Debtor where twenty
 
percent (20%) or more of all of the Accounts owed by that Account
 
Debtor are greater than the Past Due Days;
 
(k) Accounts for which the services have not yet been rendered to the Account
Debtor or the goods sold have not yet been delivered to the Account Debtor
(commonly referred to as "pre-billed accounts");
 
(I) Accounts not previously approved by Crestmark where the expected dollar
value for such Account Debtors is greater than ten percent (10%) of Borrower's
existing Accounts, provided, however, that Accounts due from H&H shall not
exceed (i) $3,700,000.00 for the period from December 29, 2017 through January
24, 2018; (ii)
$3,000,000.00 for the period from January 25, 2018 through March
 
24, 2018, and (iii) $2,500,000.00 thereafter;(m) COD and cash sales;
 
(n)            
Accounts which are disputed.
 
"Eligible Inventory" means and includes that ·Inventory (other than packaging
materials, chemicals, additives, promotional items, labels and supplies) which
Crestmark, in its sole credit judgment, deems to be Eligible Inventory. Without
limiting the generality of the forgoing, no Inventory shall be Eligible
Inventory unless:
 
(i)            
it is finished goods or raw materials;
 
 
-3-

 
 
(ii) 
at all times it strictly complies with all of Borrower's promises, warranties
and representations to Crestmark;
(iii)            
it is in good, new and salable condition;
 
(iv) 
it is not slow moving, obsolete or unmerchantable, in Crestmark's sole and
absolute discretion;
(v)            
it meets all standards imposed by any governmental agency or
 
authority or any insurer;
 
(vi) 
it is at all times subject to Crestmark's duly perfected, first priority
security interest and there exists no other lien or encumbrance other than as
permitted hereunder;and
 
(vii) 
it is in Borrower's possession and control situated at a location in compliance
with this Agreement.
 
Eligible Inventory shall not include Inventory that:
 
(a) is in the hands of any third party, including a warehouseman, finisher,
consignee, etc., unless Crestmark shall have received a warehouseman's waiver or
a third-party processor's waiver from such warehouseman, finisher, consignee,
etc.;
(b)            
is subject to any license or other agreement that limits, conditions,
 
or restricts Borrower's or Crestmark's right to sell or otherwise dispose of
such Inventory;
(c)            
is not of a type that Crestmark, in its commercially reasonable
 
discretion, has determined is not Eligible Inventory; or
 
(d) 
is not in Borrower's possession based upon consignment, guaranteed sale, or
other terms by reason of which the payment by Borrower may be conditional.
 
Espresso Inventory means the inventory of new and unused espresso machines and
equipment on hand in the Borrower's possession and control beginning on December
29, 2017.
 
Eligible Espresso Inventory means Espresso Inventory which meets the criteria
for Eligible Inventory, and is valued at cost.
 
Crestmark will determine in its sole discretion whether any Collateral is
eligible for an Advance, but no Collateral will be considered eligible unless
the requirements set forth above are met. Regardless of whether any Collateral
is eligible, it is still part of the Collateral securing the Obligations.
 
Prior to any request for an Advance, Borrower must furnish to Crestmark
invoices, credit memos, purchase orders, evidence of delivery, proof of
shipment, timesheets or any other documents Crestmark requests, in its sole
discretion, with respect to the Accounts that Borrower is tendering to Crestmark
to support the Advance ("Account Documents"). Crestmark will endeavor to provide
the requested Advance by the end of the next business day following the date it
receives the request as long as the complete package of information for the
request has been received by Crestmark by 10:30 a.m. Eastern Time on the date of
the request for the Advance. All requests for funding will be subject to
Crestmark's then standard fees for electronic funds transfer, wire transfers and
check services.
 
 
-4-

 
 
Each time an Advance is made, the amount of the Obligations will be increased by
the amount of the Advance. Five (5) business days ("Clearance Days") after
checks, ACH or wire transfers or other credit instruments are applied to a
specific invoice, Crestmark will credit the Loan Account with the net amount
actually received. On the date a collection is applied to a specific invoice,
Borrower will receive immediate credit on such funds in determining availability
for Advances.
 
When Crestmark receives a payment from an Account Debtor, it will attempt to
apply it against the appropriate Account Debtor and invoice according to the
Account Debtor's remittance advice. If it is not clear which Account Debtor or
invoice the payment is to be applied against, Crestmark may contact Borrower or
the payor for assistance. Unless there is clear error, the application of
payments by Crestmark is final."
 
3.            
REAFFIRMATION OF GUARANTY:
 
As a specific inducement to Crestmark, and in consideration of Crestmark's
reliance hereon, the Guarantor Youngevity International, Inc., a Delaware
corporation has executed the Corporate Guaranty dated November 16, 2017, the
Guarantor Stephan R. Wallach has executed the Personal Guaranty dated November
16, 2017 and the Guarantor David Briskie has executed the Guaranty of Validity
dated November 16, 2017, as any of the above has been amended from time
(collectively, the "Guaranty"). Guarantor hereby acknowledges and agrees to the
amendments and modifications set forth above and reaffirms the Guaranty with
respect to all liabilities, obligations and the Indebtedness therein guaranteed
as herein amended and modified. Guarantor further acknowledges that Guarantor
remains liable in accordance with the terms of the Guaranty without offset or
counterclaim. Guarantor also acknowledges and agrees that Guarantor's liability
under the Guaranty is unlimited, and Youngevity International, Inc., a Delaware
corporation, confirms that its Corporate Guaranty is secured by a security
interest in all of its assets, and that such security interest is in full force
and effect.
 
4.            
REAFFIRMATION OF SUBORDINATION AGREEMENT:
 
As a specific inducement to Crestmark, and in consideration of Crestmark's
reliance hereon, the Subordinating Creditor, Youngevity International, Inc., a
Delaware corporation has executed the Subordination Agreement dated November 16,
2017, as may been amended from time (the "Subordination Agreement").
Subordinating Creditor hereby acknowledges and agrees to- the amendments and
modifications set forth above and reaffirms the Subordination Agreement.
Subordinating Creditor further acknowledges that the Subordination Agreement
remains in full force and effect without offset or counterclaim.
 
5.            
EXPENSES:
 
In consideration of the increase in the amount of the loan and the execution of
this Amendment No. 1, Borrower will pay Crestmark a fee of $17,500.00, which fee
is fully earned
 
-5-

 
 
as of the date hereof, and non-refundable. Borrower will promptly pay all
expenses, fees and costs incurred by Crestmark with respect to the preparation,
execution, and delivery of this Amendment No. 1, and all other documents
contemplated herewith, including reasonable attorneys' fees.
 
6. NO WAIVER:
 
Borrower acknowledges that the execution of this Amendment No. 1 does not
constitute a waiver or cure of any Default, whether matured or otherwise, if
any, that previously existed or now exists under the Loan Agreement or any
Collateral Document. By execution of this Agreement, Crestmark will not be
deemed to have waived any of its rights or remedies under the Loan Agreement or
any Collateral Document.
 
7. SURVIVAL, REAFFIRMATION, AND NO DEFENSES:
 
Each undersigned Borrower and Guarantor agrees, in all capacities in which the
signatory has executed the Loan Agreement or any of the Collateral Documents, as
follows:
 
A. That, except as herein expressly modified or amended, all terms, conditions,
covenants, representations and warranties contained in the Loan Agreement and
the Collateral Documents are true and correct, continue to be satisfied in all
respects and are legal, valid and binding obligations. The undersigned hereby
ratify, agree to and confirm the Loan Agreement and the Collateral Documents and
consent to and acknowledge the foregoing Amendment No. 1.
 
B. That payment of the Indebtedness is the valid obligation of Borrower and
Guarantor and, as of the date hereof, Borrower and Guarantor have absolutely no
defenses, claims, rights of set-off or counterclaims against Crestmark or the
payment of the Indebtedness. This Amendment No. 1 shall not impair the rights,
remedies and Collateral given in the Loan Agreement and the Collateral
Documents.
 
C.            
That the liability of the undersigned howsoever arising or provided for in the
Loan
 
Agreement and the Collateral Documents is hereby reaffirmed.
 
8. RELEASE:
 
In consideration of Crestmark executing this Amendment No. 1, Borrower and
Guarantor do each hereby release and discharge Crestmark of and from any and all
claims, harm, causes of action, liabilities, injuries, expenses (including
attorneys' fees) and damages of any and every kind, known or unknown, legal or
equitable, which Borrower or Guarantor have against Crestmark from the date of
Borrower's and Guarantor's first contact with Crestmark up to the date of this
Agreement. Borrower and Guarantor confirm to Crestmark that they have reviewed
the effect of this release with legal counsel of their choice, or have been
afforded the opportunity to do so, prior to the execution of this Amendment No.
1 and each acknowledges and agrees  that Crestmark is relying upon this release
in executing this Amendment No. 1.
 
9. CONFIRMATION OF LIEN UPON COLLATERAL:
 
The Borrower acknowledges and agrees that pursuant to the terms of the Loan
Agreement, the obligations of the Borrower and the Indebtedness are secured by a
first priority lien and security interest in the Collateral (as defined in the
Loan Agreement). The Collateral is
 
-6-

 
 
and shall remain subject to and encumbered by the lien, charge, and encumbrance
of the Loan Agreement, and nothing contained herein shall affect or be construed
to affect the lien or encumbrance created by the Loan Agreement or the priority
thereof.
 
10. NO ORAL MODIFICATION:
 
This Amendment No. 1 may only be altered or modified by written instrument duly
executed by Borrower and Crestmark.
 
The parties hereto have executed this Agreement the day and year first appearing
above.
 
 
 
"CRESTMARK"
Crestmark Bank,
 a Michigan banking corporation
 
 
 
 
 
 
By:  
/s/ 
 
 
 



 
 
 



 



 
 
  "BORROWER"
 
  CLR ROASTERS, LLC           
 
a Florida limited liability company 

 
 
 
 
 
 
 
By:  
/s/  David Briskie
 
 
 
David Briskie
 
 
 
Manager
 

 


 
 
 
 
 
 
 
 
 
By:  
/s/  Ernesto G. Aguila
 
 
 
Ernesto G. Aguila
 
 
 
Manager
 

 
 






 
-7-

 
 
 
 
 
"GUARANTOR"
 
 
 
YOUNGEVITY INTERNATIONAL, INC.
a Delaware corporation 

   
   
 
 
By:  
/s/  Stephan R. Wallach
 
 
 
Stephan R. Wallach
 
 
 
CEO
 

 
 
 
 
 
 
 
 
 
By:  
/s/  Stephan R. Wallach
 
 
 
Stephan R. Wallach, individually
 
 
 



 

 
 
 
 
 
 
 
 
 
By:  
/s/  David Briskie
 
 
 
David Briskie, individually
 
 
 



 

 
 


 
 
 
 
 



 
-8-
